227 F.2d 958
UNITED STATES of America, Plaintiff-Appellee,v.Louis TAYLOR, Defendant-Appellant.
No. 148.
Docket 23568.
United States Court of Appeals Second Circuit.
Argued December 15, 1955.
Decided December 15, 1955.

Appeals from the United States District Court for the Southern District of New York; Edward Weinfeld, Judge.
Vine H. Smith, Brooklyn, N. Y., for appellant.
Paul W. Williams, U. S. Atty., for Southern District of New York, New York City (Dennis C. Mahoney, Asst. U. S. Atty., New York City, of counsel), for appellee.
Before CLARK, Chief Judge, and MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court on the opinion below. D.C., 123 F. Supp. 920.